COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


NATIONAL FRUIT PRODUCTS COMPANY, INC. and
 LIBERTY MUTUAL FIRE INSURANCE COMPANY

v.         Record No. 1827-95-4            MEMORANDUM OPINION *
                                                PER CURIAM
HERMAN MILTON CLARK, III                    FEBRUARY 6, 1996


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (David J. Andre; J. David Griffin; Fowler,
           Griffin, Coyne & Coyne, on brief), for
           appellants.
           No brief for appellee.



     National Fruit Products Company, Inc. (employer) contends

that the Workers' Compensation Commission (commission) erred in

(1) finding that Herman Clark's (claimant) bronchitis constituted

an injury by accident rather than an ordinary disease of life;

(2) not applying the clear and convincing evidence standard set

forth in Code § 65.2-401; and (3) refusing to consider evidence

of claimant's pre-existing bronchitis, tobacco abuse, and the

side effects of his medication.     Upon reviewing the record and

employer's brief, we conclude that this appeal is without merit.

 Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.      R.G. Moore Bldg. Corp. v.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Claimant worked for employer as a lift truck operator.    On

July 5, 1994, while in the course of his employment, as claimant

walked through employer's filter room to go to the restroom,

vinegar fumes took his breath away.    He began to cough and then

vomited.    The next day he felt a knot in his chest.   After a few

days, he felt a burning sensation in his chest.

        Claimant did not work between July 5, 1994 and July 15,

1994.    During that time, he experienced side effects associated

with propranolol, a medication he was taking for high blood

pressure.    These side effects included breathing difficulties,

nausea, and diarrhea.
        On July 15, 1994, claimant reported the July 5, 1994

inhalation incident to his supervisor.    On July 15, 1994,

claimant obtained medical treatment at Amherst Family Practice

(Amherst), where he provided a history of inhalation of vinegar

fumes.    An Amherst physician diagnosed claimant as suffering from

bronchitis, secondary to inhalation of fumes at work, together

with a possible adverse reaction to amoxicillin.    The physician

also noted that claimant's bronchitis was secondary to

"inhalation injury."    In a November 1, 1994 Attending Physician's

Report, Dr. H. Nelson Gustin, III, answered "Yes" to the question

whether the diagnosed condition was caused by the inhalation

occurrence described by claimant.

        The commission held that claimant proved that his July 5,



                                   2
1994 inhalation injury, which caused his bronchitis, constituted

an injury by accident arising out of and in the course of his

employment.     In so ruling, the commission found as follows:
               The claimant chose to pursue his remedy on
             an accident theory, rather than an
             occupational disease theory. Although
             bronchitis is normally thought of as a
             disease, as pointed out by counsel for the
             employer, the condition may result from a
             single exposure episode, as occurred in this
             case. The claimant's bronchial condition is
             clearly the result of an exposure which
             occurred as he was walking through a room,
             some 135 feet long, and he had only passed
             partially through the room. The injury
             occurred in a sufficiently short and discrete
             period of time to constitute an injury by
             accident, as that term has been defined by
             the appellate courts of the Commonwealth.
             The claimant was clearly in the course of his
             employment when the incident occurred. We
             find that the injury itself is sufficiently
             established by the medical evidence set forth
             above.

        "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural
change in the body."     Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).

        Claimant's undisputed testimony described an identifiable

incident resulting in an obvious sudden mechanical change in his

body.    In addition, claimant's physicians characterized his

bronchitis as an "injury" based upon claimant's history.    That

history was consistent with claimant's testimony.    No evidence




                                   3
contradicted the medical records, which clearly provide a causal

connection between the July 5, 1994 inhalation incident and

claimant's bronchitis.   Claimant's testimony and the medical

records provide ample credible evidence to support the

commission's findings.   In light of this undisputed evidence, the

commission was entitled to give little weight to claimant's prior

history of bronchitis, smoking, and high blood pressure.

     The commission's findings, which are supported by credible

evidence, are binding and conclusive on appeal.   Accordingly, the

commission did not err in ruling that claimant's bronchitis

resulted from the July 5, 1994 injury by accident rather than an

ordinary disease of life.
     For the reasons stated, we affirm the commission's

decision. 1

                                                          Affirmed.




     1
      Because of our ruling on employer's first question
presented, we need not address employer's second question
presented.



                                 4